Exhibit 10.5

 



UNIT SUBSCRIPTION AGREEMENT

 

This UNIT SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of this 28th day
of August, 2018, by and between Longevity Acquisition Corporation, a British
Virgin Islands business company (the “Company”), having its principal place of
business at Yongda International Tower No. 2277 Longyang Road, Pudong District,
Shanghai, People’s Republic of China, and Whale Management Corporation (the
“Purchaser”).

 

WHEREAS, the Company desires to sell on a private placement basis (the
“Offering”) an aggregate of 250,000 units (the “Initial Units”) of the Company,
each Initial Unit comprised of one ordinary share of the Company, no par value
per share (the “Ordinary Shares”), one warrant (the “Warrant”) to purchase one
half of one ordinary share (the “Warrant Shares”) to be governed by the Warrant
Agreement (defined herein), and one right (the “Right”) to receive one-tenth
(1/10) of one Ordinary Share (the “Right Shares”) to be governed by the Rights
Agreement (defined herein), for a purchase price of $2,500,000, or $10.00 per
Initial Unit.

 

WHEREAS, the Purchaser desires to purchase the Initial Units and the Company
wishes to accept such subscription.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchaser
hereby agree as follows:

 

1. Agreement to Subscribe

 

1.1. Purchase and Issuance of the Initial Units. For the aggregate sum of
$2,500,000 (the “Initial Purchase Price”), upon the terms and subject to the
conditions of this Agreement, the Purchaser hereby agrees to purchase from the
Company, and the Company hereby agrees to sell to the Purchaser, on the Closing
Date (as defined in Section 1.2) 250,000 Initial Units at $10.00 per Initial
Unit.

 

In addition to the foregoing, the Purchaser hereby agrees to purchase up to an
additional 15,000 Units (“Additional Units” and together with the Initial Units,
the “Units”) at $10.00 per Additional Unit for a purchase price of $150,000 (the
“Additional Purchase Price” and together with the Initial Purchase Price, the
“Purchase Price”). The purchase and issuance of the Additional Units shall occur
only in the event that the underwriters’ 45-day over-allotment option
(“Over-Allotment Option”) in the Offering is exercised in full or part. The
total number of Additional Units to be purchased hereunder shall be in the same
proportion as the amount of the Over-Allotment Option that is exercised. Each
purchase of Additional Units shall occur simultaneously with the consummation of
any portion of the Over-Allotment Option.

 

1.2. Closing. The closing (the “Closing”) of the Offering shall take place at
the offices of Ellenoff Grossman & Schole LLP, 1345 Avenue of the Americas, New
York, New York, 10105 simultaneously with the consummation of the Company’s
initial public offering (“IPO”) of 4,000,000 units consisting of Ordinary
Shares, Warrants and Rights and the consummation of the exercise of all or any
portion of the Over-Allotment Option (each a “Closing Date”).

 

1.3. Delivery of the Purchase Price. At least one business day prior to the
effective date of the Company’s registration statement relating to the IPO
(“Registration Statement”), or the date of the exercise of the Over-Allotment
Option, if any, the Purchaser agrees to deliver the Initial Purchase Price or
Additional Purchase Price, as the case may be, by certified bank check or wire
transfer of immediately available funds denominated in United States Dollars to
CST (“CST”), which is hereby irrevocably authorized to deposit such funds on the
applicable Closing Date to the trust account which will be established for the
benefit of the Company’s public shareholders, managed pursuant to that certain
Investment Management Trust Agreement to be entered into by and between the
Company and CST and into which substantially all of the proceeds of the IPO will
be deposited (the “Trust Account”). If the IPO is not consummated within 14 days
of the date the Initial Purchase Price is delivered to CST, the Initial Purchase
Price shall be returned to the Purchaser by certified bank check or wire
transfer of immediately available funds denominated in United States Dollars,
without interest or deduction.

 



 

 



 

1.4. Delivery of Unit Certificate. Upon the applicable Closing Date after
delivery of the Purchase Price in accordance with Section 1.3, the Purchaser
shall become irrevocably entitled to receive a unit certificate representing the
Units purchased hereunder. 

 

2. Representations and Warranties of the Purchaser

 

The Purchaser represents and warrants to the Company that:

 

2.1. No Government Recommendation or Approval. It understands that no United
States federal or state agency or similar agency of any other country has passed
upon or made any recommendation or endorsement of the Company, the Offering, the
Units, the Warrants, the Warrant Shares, the Rights, the Right Shares or the
Ordinary Shares underlying the Units (excluding the Warrant Shares and the Right
Shares, the “Unit Shares” and, collectively with the Units, the Warrant Shares
and the Right Shares, the “Securities”).

 

2.2. Organization.  It is a company, validly existing and in good standing under
the laws of its jurisdiction and possesses all requisite power and authority
necessary to carry out the transactions contemplated by this Agreement.

 

2.3. Private Offering. It is an “accredited investor” as such term is defined in
Rule 501(a) of Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”) or it is not a “U.S. Person” as defined in Rule 902 of
Regulation S (“Regulation S”) under the Securities Act. It acknowledges that the
sale contemplated hereby is being made in reliance on a private placement
exemption to “Accredited Investors” within the meaning of Section 501(a) of
Regulation D under the Securities Act and similar exemptions under state law or
a non-U.S. Person under Regulation S.

 

2.4. Authority. This Agreement has been validly authorized, executed and
delivered by the Purchaser and is a valid and binding agreement enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting the enforcement of creditors’ rights generally and subject to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

2.5. No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Purchaser of the transactions contemplated hereby do not
violate, conflict with or constitute a default under (i)  the Purchaser’s
organizational documents, (ii) any agreement, indenture or instrument to which
the Purchaser is a party or (iii) any law, statute, rule or regulation to which
the Purchaser is subject, or any agreement, order, judgment or decree to which
the Purchaser is subject.

 

2.6. No Legal Advice from Company. It acknowledges it has had the opportunity to
review this Agreement and the transactions contemplated by this Agreement and
the other agreements entered into between the parties hereto with its own legal
counsel and investment and tax advisors. Except for any statements or
representations of the Company made in this Agreement and the other agreements
entered into between the parties hereto, it is relying solely on such counsel
and advisors and not on any statements or representations of the Company or any
of its representatives or agents for legal, tax or investment advice with
respect to this investment, the transactions contemplated by this Agreement or
the securities laws of any jurisdiction.

 

2.7. Access to Information; Independent Investigation. Prior to the execution of
this Agreement, it has had the opportunity to ask questions of and receive
answers from representatives of the Company concerning an investment in the
Company, as well as the finances, operations, business and prospects of the
Company, and the opportunity to obtain additional information to verify the
accuracy of all information so obtained. In determining whether to make this
investment, it has relied solely on its own knowledge and understanding of the
Company and its business based upon its own due diligence investigation and the
information furnished pursuant to this paragraph. It understands that no person
has been authorized to give any information or to make any representations which
were not furnished pursuant to this Section 2 and it has not relied on any other
representations or information in making its investment decision, whether
written or oral, relating to the Company, its operations and/or its prospects.



 

 

 

2.8. Reliance on Representations and Warranties. It understands the Units are
being offered and sold to it in reliance on exemptions from the registration
requirements under the Securities Act, and analogous provisions in the laws and
regulations of various states, and that the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of the Purchaser set forth in this Agreement in order to
determine the applicability of such provisions.

 

2.9.  No Advertisements. It is not subscribing for the Units as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine, or similar media or broadcast over
television or radio, or presented at any seminar or meeting.

 

2.10. Legend. It acknowledges and agrees the certificates evidencing the Units,
the Shares, the Warrants and the Rights shall bear a restrictive legend (the
“Legend”), in form and substance as set forth in Section 4 hereof, prohibiting
the offer, sale, pledge or transfer of the securities, except (i) pursuant to an
effective registration statement covering these securities under the Securities
Act or (ii) pursuant to any other exemptions from the registration requirements
under the Securities Act and such laws which, in the opinion of counsel for the
Company, is available.

 

2.11. Experience, Financial Capability and Suitability. It is (i) sophisticated
in financial matters and is able to evaluate the risks and benefits of the
investment in the Securities and (ii) able to bear the economic risk of his
investment in the Securities for an indefinite period of time because the
Securities have not been registered under the Securities Act and therefore
cannot be sold unless subsequently registered under the Securities Act or an
exemption from such registration is available. It has substantial experience in
evaluating and investing in transactions of securities in companies similar to
the Company so that it is capable of evaluating the merits and risks of its
investment in the Company and has the capacity to protect its own interests. It
has substantial experience in evaluating and investing in transactions of
securities in companies similar to the Company so that it is capable of
evaluating the merits and risks of its investment in the Company and has the
capacity to protect its own interests.

 

2.12. Investment Purposes. It is purchasing the Securities solely for investment
purposes, for its own account and not for the account or benefit of any other
person, and not with a view towards the distribution or dissemination thereof
and it has no present arrangement to sell the interest in the Securities to or
through any person or entity.

 

2.13. Restrictions on Transfer. It acknowledges and understands the Units are
being offered in a transaction not involving a public offering in the United
States within the meaning of the Securities Act. The Securities have not been
registered under the Securities Act, and, if in the future, it decides to offer,
resell, pledge or otherwise transfer the Securities, such Securities may be
offered, resold, pledged or otherwise transferred only (A) pursuant to an
effective registration statement filed under the Securities Act, (B) pursuant to
an exemption from registration under Rule 144 promulgated under the Securities
Act (“Rule 144”), if available, or (C) pursuant to any other available exemption
from the registration requirements of the Securities Act, and in each case in
accordance with any applicable securities laws of any state or any other
jurisdiction. It agrees that if any transfer of its Securities or any interest
therein is proposed to be made, as a condition precedent to any such transfer,
it may be required to deliver to the Company an opinion of counsel satisfactory
to the Company. Absent registration or another available exemption from
registration, it agrees it will not resell the Securities. It further
acknowledges that because the Company is a shell company, Rule 144 may not be
available to it for the resale of the Securities until the one year anniversary
following consummation of the initial Business Combination (defined below) of
the Company, despite technical compliance with the requirements of Rule 144 and
the release or waiver of any contractual transfer restrictions.

 

3. Representations and Warranties of the Company

 

The Company represents and warrants to the Purchaser that:

 

3.1. Valid Issuance of Share Capital. The total number of all classes of share
capital which the Company has authority to issue is (i) an unlimited number of
Ordinary Shares and (ii) an unlimited number of preferred shares. As of the date
hereof, the Company has issued 1,150,000 Ordinary Shares (of which 150,000
Ordinary Shares are subject to forfeiture as described in the registration
statement related to the IPO) and no preferred shares issued and outstanding.
All of the issued share capital of the Company has been duly authorized, validly
issued, and are fully paid and non-assessable.

 



 

 

 

3.2. Title to Securities. Upon issuance in accordance with, and payment pursuant
to, the terms hereof, the warrant agreement to be entered into with CST on or
prior to the closing of the IPO (“Warrant Agreement”) and the rights agreement
to be entered into with CST on or prior to the closing of the IPO (the “Rights
Agreement”), as the case may be, each of the Warrants, Rights and the Ordinary
Shares will be duly and validly issued, fully paid and non-assessable. On the
date of issuance of the Units, the Warrant Shares and the Right Shares shall
have been reserved for issuance. Upon issuance in accordance with the terms
hereof and the Warrant Agreement, the Purchaser will have or receive good title
to the Warrant Shares, free and clear of all liens, claims and encumbrances of
any kind, and upon issuance in accordance with the terms hereof and the Rights
Agreement, the Purchaser will have or receive good title to the Right Shares,
free and clear of all liens, claims and encumbrances of any kind other than (i)
transfer restrictions hereunder and pursuant to the insider letter to be entered
into on or prior to the closing of the IPO (the “Insider Letter”) and (ii)
transfer restrictions under federal and state securities laws.

 

3.3. Organization and Qualification. The Company has been duly incorporated and
is validly existing as a British Virgin Islands business company and has the
requisite corporate power to own its properties and assets and to carry on its
business as now being conducted.

 

3.4. Authorization; Enforcement. (i) The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and to issue the Securities in accordance with the terms hereof,
(ii) the execution, delivery and performance of this Agreement by the Company
and the consummation by it of the transactions contemplated hereby have been
duly authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or shareholders is
required, and (iii) this Agreement constitutes, and upon the execution and
delivery thereof, the Warrants and Warrant Agreement, and the Rights and Rights
Agreement, will constitute, valid and binding obligations of the Company
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, moratorium, reorganization, or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by equitable principles of general application and except as
enforcement of rights to indemnity and contribution may be limited by federal
and state securities laws or principles of public policy.

 

3.5. No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Company of the transactions contemplated hereby do not
(i) result in a violation of the Company’s Memorandum and Articles of
Association, (ii) conflict with, or constitute a default under any agreement,
indenture or instrument to which the Company is a party or (iii) conflict with
any law statute, rule or regulation to which the Company is subject or any
agreement, order, judgment or decree to which the Company is subject. Other than
any federal, state or foreign securities filings which may be required to be
made by the Company subsequent to the Closing, and any registration statement
which may be filed pursuant thereto, the Company is not required under federal,
state or local law, rule or regulation to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency or self-regulatory entity in order for it to perform any of its
obligations under this Agreement or issue the Units, the Warrants, the Rights or
the Ordinary Shares underlying the Units, Warrants or Rights in accordance with
the terms hereof.

 

4. Legends

 

4.1. Legend. The Company will issue the Units, the Warrants, the Rights and the
Unit Shares, and when issued, the Warrant Shares and the Right Shares, purchased
by the Purchaser, in the name of the Purchaser. The Securities will bear the
following Legend and appropriate “stop transfer” instructions:

 

THESE SECURITIES (i) HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THESE SECURITIES MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT FILED UNDER THE SECURITIES ACT, (B) TO A
NON-U.S. PERSON IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE
904 OF REGULATION S UNDER THE SECURITIES ACT, (C) PURSUANT TO THE RESALE
LIMITATIONS SET FORTH IN RULE 905 OF REGULATION S UNDER THE SECURITIES ACT, (D)
PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE) OR (E) PURSUANT TO ANY OTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
JURISDICTION. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 



 

 

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN AGREEMENT
BETWEEN LONGEVITY ACQUISITION CORPORATION AND WHALE MANAGEMENT CORPORATION AND
MAY ONLY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED DURING THE
TERM OF THE LOCKUP PURSUANT TO THE TERMS SET FORTH THEREIN.”

 

4.2. Purchaser’s Compliance. Nothing in this Section 4 shall affect in any way
the Purchaser’s obligations and agreements to comply with all applicable
securities laws upon resale of the Securities.

 

4.3. Company’s Refusal to Register Transfer of the Securities. The Company shall
refuse to register any transfer of the Securities, if in the sole judgment of
the Company such purported transfer would not be made (i) pursuant to an
effective registration statement filed under the Securities Act, or
(ii) pursuant to an available exemption from the registration requirements of
the Securities Act.

 

4.4. Registration Rights. The Purchaser will be entitled to certain registration
rights which will be governed by a registration rights agreement (“Registration
Rights Agreement”) to be entered into with the Company on or prior to the
closing of the IPO.

 

5. Lockup

 

The Purchaser acknowledges and agrees that the Units, the Warrants, the Rights,
the Unit Shares, the Warrant Shares and the Right Shares shall not be
transferable, saleable or assignable until thirty (30) days after the
consummation of an acquisition, share exchange, purchase of all or substantially
all of the assets of, or any other similar business combination with one or more
businesses or entities (a “Business Combination”), except to permitted
transferees (as defined in the Insider Letter).

 

6. Securities Laws Restrictions

 

The Purchaser agrees not to sell, transfer, pledge, hypothecate or otherwise
dispose of all or any part of the Securities unless, prior thereto (a) a
registration statement on the appropriate form under the Securities Act and
applicable state securities laws with respect to the Securities proposed to be
transferred shall then be effective or (b) the Company shall have received an
opinion from counsel reasonably satisfactory to the Company, that such
registration is not required because such transaction complies with the
Securities Act and the rules promulgated by the Securities and Exchange
Commission thereunder and with all applicable state securities laws.

 

7. Waiver of Distributions from Trust Account

 

In connection with the Securities purchased pursuant to this Agreement, the
Purchaser hereby waives any and all right, title, interest or claim of any kind
in or to any distributions from the Trust Account.

 

8. Rescission Right Waiver and Indemnification

 

8.1. Rescission Waiver. The Purchaser understands and acknowledges that an
exemption from the registration requirements of the Securities Act requires
there be no general solicitation of purchasers of the Units. In this regard, if
the Offering were deemed to be a general solicitation with respect to the Units,
the offer and sale of such Units may not be exempt from registration and, if
not, the Purchaser may have a right to rescind its purchase of the Units. In
order to facilitate the completion of the Offering and in order to protect the
Company, its shareholders and the Trust Account from claims that may adversely
affect the Company or the interests of its shareholders, the Purchaser hereby
agrees to waive, to the maximum extent permitted by applicable law, any claims,
right to sue or rights in law or arbitration, as the case may be, to seek
rescission of its purchase of the Units as a result of the issuance of the Units
being deemed to be in violation of Section 5 of the Securities Act. The
Purchaser acknowledges and agrees this waiver is being made in order to induce
the Company to sell the Units to the Purchaser. The Purchaser agrees the
foregoing waiver of rescission rights shall apply to any and all known or
unknown actions, causes of action, suits, claims or proceedings
(collectively, “Claims”) and related losses, costs, penalties, fees, liabilities
and damages, whether compensatory, consequential or exemplary, and expenses in
connection therewith, including reasonable attorneys’ and expert witness fees
and disbursements and all other expenses reasonably incurred in investigating,
preparing or defending against any Claims, whether pending or threatened, in
connection with any present or future actual or asserted right to rescind the
purchase of the Units hereunder or relating to the purchase of the Units and the
transactions contemplated hereby.

 



 

 

 

8.2. No Recourse Against Trust Account. The Purchaser agrees not to seek
recourse against the Trust Account for any reason whatsoever in connection with
its purchase of the Units or any Claim that may arise now or in the future.

  

8.3. Section 8 Waiver. The Purchaser agrees that to the extent any waiver of
rights under this Section 8 is ineffective as a matter of law, the Purchaser has
offered such waiver for the benefit of the Company as an equitable right that
shall survive any statutory disqualification or bar that applies to a legal
right. The Purchaser acknowledges the receipt and sufficiency of consideration
received from the Company hereunder in this regard.

 

9. Terms of the Unit

 

The Units shall be substantially identical to the Units offered in the IPO as
set forth in the Underwriting Agreement, except the Units: (i) will be subject
to the transfer restrictions described herein, and (ii) are being purchased
pursuant to an exemption from the registration requirements of the Securities
Act and will become freely tradable only after certain conditions are met or the
resale of the Units is registered under the Securities Act.

 

10. Governing Law; Jurisdiction; Waiver of Jury Trial

 

This Agreement shall be governed by and construed in accordance with the laws of
the British Virgin Islands for agreements made and to be wholly performed within
such territory. The parties hereto hereby waive any right to a jury trial in
connection with any litigation pursuant to this Agreement and the transactions
contemplated hereby.

 

11. Assignment; Entire Agreement; Amendment

 

11.1. Assignment. Neither this Agreement nor any rights hereunder may be
assigned by any party to any other person other than by the Purchaser, without
the prior consent of the Company, to one or more persons agreeing to be bound by
the terms hereof. Upon such assignment by a Purchaser, the assignee(s) shall
become Purchaser hereunder and have the rights and obligations provided for
herein to the extent of such assignment.

 

11.2. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and supersedes
any and all prior discussions, agreements and understandings of any and every
nature.

 

11.3. Amendment. Except as expressly provided in this Agreement, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge or termination is sought.

 

11.4. Binding upon Successors. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and permitted assigns.

 

12. Notices; Indemnity

 



 

 

 

12.1 Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be addressed to the receiving party’s address set
forth herein or to such other address as a party may designate by notice
hereunder, and shall be either (a) delivered by hand, (b) sent by overnight
courier, or (c) sent by certified mail, return receipt requested, postage
prepaid. All notices, requests, consents and other communications hereunder
shall be deemed to have been given either (i) if by hand, at the time of the
delivery thereof to the receiving party at the address of such party set forth
above, (ii) if sent by overnight courier, on the next business day following the
day such notice is delivered to the courier service, or (iii) if sent by
certified mail, on the fifth business day following the day such mailing is
made.

 

12.2 Indemnification. Except as set forth in Section 8, each party shall
indemnify the other party against any loss, cost or damages (including
reasonable attorney’s fees and expenses) incurred as a result of such party’s
breach of any representation, warranty, covenant or agreement set forth in this
Agreement.

 

13. Counterparts

 

This Agreement may be executed in one or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission or any other form of electronic delivery, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such signature
page were an original thereof.

 

14. Survival; Severability

 

14.1. Survival. The representations, warranties, covenants and agreements of the
parties hereto shall survive the Closing until one (1) year following the
consummation of an initial Business Combination.

 

14.2. Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.

 

15. Headings

 

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

16. Construction

 

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. If an ambiguity or question of intent or interpretation arises,
this Agreement will be construed as if drafted jointly by the parties hereto and
no presumption or burden of proof will arise favoring or disfavoring any party
hereto because of the authorship of any provision of this Agreement. The words
“include,” “includes,” and “including” will be deemed to be followed by “without
limitation.” Pronouns in masculine, feminine, and neuter genders will be
construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

 

[remainder of page intentionally left blank]

 

 

 

 

This subscription is accepted by the Company as of the date first written above.

 

  LONGEVITY ACQUISITION CORPORATION         By: /s/ Matthew Chen         Name:
 Matthew Chen   Title:  Chairman and Chief Executive Officer

   

Accepted and agreed this

28th day of August, 2018

 

WHALE MANAGEMENT CORPORATION

 

By: /s/ Matthew Chen   Name:  Matthew Chen   Title: Managing Member  

 

 



 

